DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  In claim 24 line 35 after “General Formula” replace “1” with –I--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24 line 35, it is indefinite as to whether General Formula 1 refers to General Formula I or some other formula.  For purposes of examination the former interpretation will be used.  
Claim 24 recites the limitation "General Formula 1" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 25-30 do not remedy the deficiencies of claim 24. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 18, 21-22, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 9,666,822) (“Forrest”) in view of Li et al. (US 2014/0114072) (“Li”). 
With regard to claim 1, figures 2 and 4 of Forrest discloses an organic light emitting diode device comprising: a hole [injection] layer 220, an emissive layer 235, and an electron transporting layer 245, the emissive layer 235 comprising: a first sublayer (first "high concentration dopant region" from cathode side of concentration gradient decreasing in step wise form in emissive layer, col. 15 ll. 30-34) comprising a first emitter (“phosphorescent emissive dopant”, col. 15 ll. 31-32) as a dopant (“phosphorescent emissive dopant”, col. 15 ll. 31-32); a second sublayer (first “low concentration dopant region”, from cathode side of concentration gradient decreasing in step wise form in emissive layer, col. 15 ll. 30-35) comprising a second emitter as a dopant (“phosphorescent emissive dopant”, col. 15 ll. 31-32); a third sublayer (second "high concentration dopant region" from cathode side of concentration gradient decreasing in step wise form, col. 15 ll. 30-34) comprising a third emitter as a dopant 
Figure 2 of Forrest does not disclose a hole transporting layer, wherein the first emitter, the second emitter, the third emitter, or any combination thereof, comprises a compound of General Formula I, General Formula II, General Formula III, General Formula IV, General Formula V, or General Formula VI: General Formula V General Formula V! wherein: M is Pd2+, Ir+, Rh+, or Au3+, each ofV1, V2, V3, and V4 is coordinated to M and is independently N, C, P, B, or Si, each ofL1, L2, L3, and L4 is independently a substituted or unsubstituted 6-membered aryl, cycloalkyl, cycloalkenyl, heterocyclyl, or 6-membered heteroaryl. carbene. or N heterocyclic carbine, and O O r\ „ ^ r R u A5 O R ' s V B© Z is O, S, NR, CR2, SiR2, BR, PR, ^ \ , or / \, where each R is independently substituted or unsubstituted C1-C4 alkyl or aryl^ each R1, R2, R3, and R4 represents a non-hydrogen substituent and is independently substituted or unsubstituted C1-C4 alkyl or aryl: each n is independently an integer of 0 to 4, valency permitting: and each of Yla. Y2a. Ylb. Y2b. Y3a. Y3c. Y3d. Y4a. Y4b. Y4c. Y4dis independently N. NR4a. or CR4b, where each R4aand R4bis independently hydrogen, hydroxyl, amino, nitro, thiol, or substituted or unsubstituted C1-C4 alkyl, alkoxy, or aryl; provided that when the first emitter, the second emitter, the third emitter, or any combination thereof, comprises a compound of General Formula V, then only one ofV2 and Y2a is N.
However, figure 1 of Forrest discloses a hole transporting layer 125. 
Figure 1 of Forrest does not disclose wherein the first emitter, the second emitter, the third emitter, or any combination thereof, comprises a compound of General 
However, Li discloses an emitter (“compound”, par [0071]) with a General Formula II (formula in bottom right of page 9) wherein M is pd (“palladium”, par [0066]), each of V1 (C), V2 (N), V3 (C), and V4 (C) is coordinated to M (“palladium”, par [0066]), each n is independently an integer of 0: Y1a (C), Y2a (C), Y1b (C), Y2b (N), Y3a (C), Y3c (C), Y3d (N), Y4a (C), Y4b, Y4c (C), Y4d (C).
Therefore, it would have been obvious to one of ordinary skill in the art to form the organic light emitting device of figure 2 of Forrest with the hole transport layer as 
It would have been obvious to one of ordinary skill in the art to form the emitters in Forrest with the palladium compound as taught in Li in order to provide improved stability and efficiency over conventional light emitting materials. See par [0041] of Li.
With regard to claim 2, figures 2 and 4 of Forrest discloses that the first sublayer (first "high concentration dopant region" from cathode side of concentration gradient decreasing in step wise form, col. 15 ll. 30-34) is in direct contact with the second sublayer (first “low concentration dopant region”, from cathode side of concentration gradient decreasing in step wise form, col. 15 ll. 30-35) and the second sublayer (first “low concentration dopant region”, from cathode side of concentration gradient decreasing in step wise form in emissive layer, col. 15 ll. 30-35) is in direct contact with the third sublayer (second "high concentration dopant region" from cathode side of concentration gradient decreasing in step wise form, col. 15 ll. 30-34).
With regard to claim 5, figures 2 and 4 of Forrest discloses that the emissive layer 235 is in direct contact with the hole [injection] layer 220 and the electron-transporting layer 245.
Figure 2 of Forrest does not disclose a hole transporting layer.
However, figure 1 of Forrest discloses a hole transporting layer 125. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the organic light emitting device of figure 2 of Forrest with the hole transport layer as taught in figure 1 of Forrest in order to provide a relatively inexpensive organic opto-electronic device.  See col. 1 ll. 44-46 of Forrest.

With regard to claim 9, figures 2 and 4 of Forrest does not discloses that an electron-blocking layer and a hole-blocking layer, wherein the electron-blocking layer is between the emissive layer and the hole-transporting layer, and the hole-blocking layer is between the emissive layer and the electron-transporting layer.
However, figure 1 of Forrest discloses that that an electron-blocking layer 130 and a hole-blocking layer 140, wherein the electron-blocking layer 130 is between the emissive layer 135 and the hole-transporting layer 140, and the hole-blocking layer 140 is between the emissive layer 135 and the electron-transporting layer 145.
Therefore, it would have been obvious to one of ordinary skill in the art to form the light emitting diode of figure 2 of Forrest with the electron-blocking and hole-blocking layers as taught in figure 1 of Forrest in order to provide a relatively inexpensive organic opto-electronic device.  See col. 1 ll. 44-46 of Forrest. 
With regard to claim 10, figures 2 and 4 of Forrest discloses that the emissive layer comprises four or more sublayers (four regions of high and low concentration dopant regions in concentration gradient decreasing from the cathode in step wise form, col. 15 ll. 30-34), five or more sublayers, six or more sublayers, or seven or more sublayers, each sublayer comprising an emitter as a dopant.

With regard to claim 21, figures 2 and 4 of Forrest discloses that the device is a phosphorescent (“phosphorescent”, col. 3 ll. 33) organic light emitting diode device (“organic light emitting device”, col. 3 ll. 28-29).
With regard to claim 22, figures 2 and 4 of Forrest discloses a luminescent display device (“displays”, col. 28 ll. 25).
With regard to claim 24, figures 2 and 4 of Forrest discloses an organic light emitting diode device comprising an emissive layer 235, the emissive layer 235 comprising: a first sublayer (first "high concentration dopant region" from cathode side of concentration gradient decreasing in step wise form in emissive layer, col. 15 ll. 30-34) comprising a first emitter (“phosphorescent emissive dopant”, col. 15 ll. 31-32) as a dopant (“phosphorescent emissive dopant”, col. 15 ll. 31-32); a second sublayer (first “low concentration dopant region”, from cathode side of concentration gradient decreasing in step wise form in emissive layer, col. 15 ll. 30-35) comprising a second emitter as a dopant (“phosphorescent emissive dopant”, col. 15 ll. 31-32); a third sublayer (second "high concentration dopant region" from cathode side of concentration gradient decreasing in step wise form, col. 15 ll. 30-34) comprising a third emitter as a dopant (“phosphorescent emissive dopant”, col. 15 ll. 31-32); wherein the second sublayer (first “low concentration dopant region”, from cathode side of concentration gradient decreasing in step wise form, col. 15 ll. 30-35) is between the first sublayer (first "high concentration dopant region" from cathode side of concentration gradient 
Forrest does not disclose wherein the first emitter, the second emitter, the third emitter, or any combination thereof, comprises a compound of General Formula I, General Formula II, General Formula III, General Formula IV, General Formula V, or General Formula VI: in General Formula I, General Formula III, General Formula IV, General Formula V, and General Formula VI, M is Pd2+, Ir+, Rh+, or Au3+, in General Formula II, M is Ir+, Rh+, or Au3+, each of V1, V2, V3, and V4 is coordinated to M and is independently N, C, P, B, or Si, each ofL1, L2, L3, and L4 is independently a substituted or unsubstituted 6-membered aryl, cycloalkyl, cycloalkenyl, heterocyclyl, or 6-membered heteroaryl. carbene. or N heterocyclic carbine, and O O r\ „ ^ r R u A5 O R ' s V B© Z is O, S, NR, CR2, SiR2, BR, PR, ^ \ , or / \, where each R is independently substituted or unsubstituted C1-C4 alkyl or aryl^ each R1, R2, R3, and R4 represents a 
However, Li discloses an emitter (“compound”, par [0071]) with a general Formula II (formula in bottom right of page 9) wherein M is pd (“palladium”, par [0066]), each of V1 (C), V2 (N), V3 (C), and V4 (C) is coordinated to M (“palladium”, par [0066]), each n is independently an integer of 0: Y1a (C), Y2a (C), Y1b (C), Y2b (N), Y3a (C), Y3c (C), Y3d (N), Y4a (C), Y4b, Y4c (C), Y4d (C).
Therefore, it would have been obvious to one of ordinary skill in the art to form the emitters in Forrest with the palladium compound as taught in Li in order to provide improved stability and efficiency over conventional light emitting materials. See par [0041] of Li.
With regard to claim 25, Forrest does not disclose that the first emitter, the second emitter, the third emitter, or any combination thereof, comprises a compound of General Formula I.

Therefore, it would have been obvious to one of ordinary skill in the art to form the emitters in Forrest with the palladium compound as taught in Li in order to provide improved stability and efficiency over conventional light emitting materials. See par [0041] of Li.
With regard to claim 26, Forrest does not disclose that the first emitter, the second emitter, the third emitter, or any combination thereof, comprises a compound of General Formula II.
However, Li discloses an emitter (“compound”, par [0071]) with a general Formula II (formula in bottom right of page 9) wherein M is pd (“palladium”, par [0066]), each of V1 (C), V2 (N), V3 (C), and V4 (C) is coordinated to M (“palladium”, par [0066]), each n is independently an integer of 0: Y1a (C), Y2a (C), Y1b (C), Y2b (N), Y3a (C), Y3c (C), Y3d (N), Y4a (C), Y4b, Y4c (C), Y4d (C).
Therefore, it would have been obvious to one of ordinary skill in the art to form the emitters in Forrest with the palladium compound as taught in Li in order to provide improved stability and efficiency over conventional light emitting materials. See par [0041] of Li.

However, Li discloses an emitter (“compound”, par [0074]) with a general Formula VI (formula in top right of page 9) wherein M is pd (“palladium”, par [0066]), each of V1 (N), V2 (C), V3 (C), and V4 (N) is coordinated to M (“palladium”, par [0066]), each n is independently an integer of 0: Y1a (N), Y2a (C), Y1b (N), Y2b (C), Y3a (C), Y3b (C), Y4a (C), Y4a(N), Y4b(C), Y4c (C), Y4d (C).
Therefore, it would have been obvious to one of ordinary skill in the art to form the emitters in Forrest with the palladium compound as taught in Li in order to provide improved stability and efficiency over conventional light emitting materials. See par [0041] of Li.

Allowable Subject Matter
Claims 11, 14, 16-17, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on page 13 of the arguments that the combination of Forrest and Li is improper because both Forrest and Li do not teach the 
Claims 5, 9-10, 14, 16-17, 21-22 depend on claim 1 and are addressed above. 
Applicant’s arguments with respect to the new amendment in claims 2, 6, 18, 24-26, and 30 have been considered and are addressed in the new rejection stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             5/1/2021